Appeal by claimant from an order of the Court of Claims, denying his application for leave to examine employees and agents of the State who might have knowledge concerning his cause of action and the manner in which injuries were received by Morris Friedman, an inmate of a psychiatric institute in the borough of Manhattan, which injuries caused his death. The application is made under sections 288 and 289 of the Civil Practice Act. The application was properly denied. (Bush Terminal Co. v. City of New York, 259 N. Y. 509.) Order unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.